DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the                                             - one way clutch as disclosed in claim 5 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
Some of the statements are: “by means of which” and “specifically associated”.
Regarding claims 1 – 17, the phrase "or the like" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "or the like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
Regarding claims 1 – 17, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claims 1- 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are replete with indefinite language that must be corrected.
In claim 1, the statements “by means of which”, “by means of which the one” are very indefinite.  It is not clear if the claim is invoking 112, 6th or not.
The statement “specifically associated” is vague.   How are the different components “associated” to each other?  What makes them specifically?
The whole statement “and which , during a respective closing or opening movement of the door, is mechanically decoupled from the same or its axis of rotation, and which discharges in a state mechanically decoupled from the door leaf or its axis of rotation” in vague.
The statement “the same or its axis” is very unclear.

In claim 2, the statements “its axis” and “by means of a generator” are unclear.
In claim 3, the statement “by means of a generator” is unclear.
In claim 4, the statement “from is applied” and by “by means of which” are unclear.
In claim 6, the statements “specifically associated”, “from the same or its axis of rotation during a respective”, “from the or its axis of rotation”, “or its axis of” are indefinite.
In claim 7, the statements “by means of which”, “or its axis of” are unclear.
In claim 8, the statement “by means of the” and “specifically associated” are unclear.
In claims 9, 10, the statements “by means of which”, “respectively is charged” are vague.
In claim 12, the statement “it is embodied as a module” is vague.  It is not clear what is being embodied.  It is not clear the difference between the module and the housing.
In claim 15, the statements “such that it entrains”, “by means of which”, “concerned is charged”, “it is decoupled”, “concerned discharges” are vague.
In claim 17, the statements “concerned or the relaxing”, “strongly enough” are vague.
There are more 112, 2nd issues in the claims.  A full revision of all of the claims is required.

In order to advance prosecution in the merits, the Prior Art will be applied as best understood by the examiner.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 13 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 13 discloses a generator, gear unit and driver, which are already mention in claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim limitation “by means” disclosed claims 1 – 17 has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claims disclose/invoke 112, 6th by using means-plus-function language.  The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Admitted Prior Art.
The Admitted Prior Art, more specifically, Figures 1, 2, discloses, with respect to,
Claim 1, a braking device (28) for a movable door leaf, having at least one generator (30), at the output terminals (32) of which, a generator voltage may be generated, by means of which a charging circuit (36) for supplying an open-loop and closed-loop control unit (38) can be charged, by means of which the one electric braking device (40), such as, in particular, a braking motor or the like, is controllable, which generates an effective braking force for damping the movement of the door leaf, wherein the generator shaft (42) of the generator (30) is rotatable for generating the generator voltage with the discharging of a mechanical generator energy storage device (44), specifically associated with the generator (30), which is charged by a respective opening or closing movement of the door leaf, and which, during a respective closing or opening movement of the door, is mechanically decoupled from the same or its axis of rotation, and which discharges in a state mechanically decoupled from the door leaf or its axis of rotation (see Figures 1, 2).  
Claim 2, characterized in that, during a respective opening or closing movement of the door leaf, by means of which the mechanical generator energy storage device (44) is charged, the mechanical generator energy storage device (44) is mechanically coupled with the door leaf or its axis of rotation by means of a generator driver (46), which, during a respective closing or opening movement of the door leaf, during which the mechanical generator energy storage device (44) discharges, is mechanically decoupled from the door leaf or its axis of rotation (see Figures 1, 2).  .  
Claim 3,to at least one of the preceding claims, characterized in that the generator shaft (42) of the generator (30) is rotatable with a respective discharging of the mechanical generator energy storage device (44) by means of a generator gear unit (48) which is specifically associated with the generator (30) (see Figures 1, 2).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 3, 5, 11, 14, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fischbach et al (US 7,571,515) in view of Copeland, II et al (US 2009/0093913).
Fischbach et al discloses, regarding, 
Claim 1, a braking device (28) for a movable door leaf, having at least one generator (30), at the output terminals (32) of which, a generator voltage may be generated, by means of which a charging circuit (36) for supplying an open-loop and closed-loop control unit (38) can be charged, by means of which the one electric braking device (40), such as, in particular, a braking motor or the like, is controllable, which generates an effective braking force for damping the movement of the door leaf, wherein the generator shaft (42) of the generator (30) is rotatable for generating the generator voltage with the discharging of a mechanical generator energy storage device (44), specifically associated with the generator (30), which is charged by a respective opening or closing movement of the door leaf, and which, during a respective closing or opening movement of the door, is mechanically decoupled from the same or its axis of rotation, and which discharges in a state mechanically decoupled from the door leaf or its axis of rotation (see Figures 1, 2, 3, 6).  

Fischbach et al discloses the use of a motor (electric braking device) and a generator.

It is common to use these devices in a system.  For example, Copeland, II et al discloses, a door closer assembly in which a generator and a motor are used (see Fig. 26).

Fischbach et al further discloses,

Claim 2, characterized in that, during a respective opening or closing movement of the door leaf, by means of which the mechanical generator energy storage device (44) is charged, the mechanical generator energy storage device (44) is mechanically coupled with the door leaf or its axis of rotation by means of a generator driver (46), which, during a respective closing or opening movement of the door leaf, during which the mechanical generator energy storage device (44) discharges, is mechanically decoupled from the door leaf or its axis of rotation (see Figures 1, 2, 3, 6).  .  
Claim 3, to at least one of the preceding claims, characterized in that the generator shaft (42) of the generator (30) is rotatable with a respective discharging of the mechanical generator energy storage device (44) by means of a generator gear unit (48) which is specifically associated with the generator (30) (see Figures 1, 2, 3, 6).

Claim 11, a respective mechanical generator energy storage de- vice (44, 44') comprises a generator spring unit (see Fig. 1).
Claim 5, the generator (30) or the generator gear unit (48) is preceded by a one-way overrunning clutch, which prevents a voltage from being applied to the charging circuit (36) during a respective opening or closing movement of the door leaf, by means of which the mechanical generator energy storage device (44) is charged (see Fig. 7).


Claim 14, a door closer (52) having a rotatable door closer axis (56), coupleable with a door leaf, cooperating with a mechanical door closer energy storage device (54), and a braking device (28), wherein the braking device (28) is designed in accordance with laim 1 (see Figures, 1 – 6).  

Claim 15, a door closer driver (58) coupled with the door closer axis (56) cooperates with a respective generator driver (46) such that it entrains the respective generator driver (46) during a respective opening or closing movement of the door leaf by means of which the mechanical generator energy storage device (44) concerned is charged, whereas it is decoupled from the respective generator driver (44) during a respective closing or opening movement of the door leaf, during which the mechanical generator energy storage device (46) concerned discharges (see Fig.1 – 6).


Claim 17, a respective generator (30) and the generator gear unit (48) associated therewith are designed so that the discharging of the mechanical generator energy storage device (44) concerned or the relaxing of the generator spring unit concerned is damped at least strongly enough that the generator driver (46) concerned runs behind the door closer driver (see Figs. 1 – 6).

It would have been obvious before the effective filing date of the claimed invention to design the device as disclosed by Fischbach et al and to modify the invention per the limitations disclosed by Copeland, II et al for the purpose of providing a door closer that is easy to install.

Claims 4, 12, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fischbach et al and Copeland, II et al as applied to claim 1 above, and further in view of Hucker (DE 10 2015 200284).
The combined device discloses all of the elements above.  However, the combined device does not disclose the elements below.
On the other hand, Hucker discloses, regarding,
Claim 4, the charging circuit (36) is associated with a protective diode (50), which prevents a voltage from is applied to the charging circuit (36) during a respective opening or closing movement of the door leaf, by means of which the mechanical generator energy storage device (44) is charged (see Figure 2).
Claim 12, it is embodied as a module (62) with a housing (64), particularly a closed housing, and at least one generator (30, 30') and at least one mechanical generator energy storage device (see Fig. 1).  

Claim 13. (Currently Amended) The braking device according to claim 12, wherein the module also comprises at least one generator gear unit (48, 48') and/or at least one generator driver (see Fig. 1).

It would have been obvious before the effective filing date of the claimed invention to design the combined device as disclosed above and to modify the invention per the limitations disclosed by Hucker for the purpose of improving the adjustment of the closing speed of a door leaf.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fischbach et al and Copeland, II et al as applied to claims 1, 14 above, and further in view of Beran (US 5,687,507).
The combined device discloses all of the elements above.  However, the combined device does not disclose the elements below.
On the other hand, Beran discloses, regarding,
Claim 16, a respective mechanical generator energy storage device (44) is dimensioned smaller than the mechanical door closer energy storage device (see Fig. 4).
It would have been obvious before the effective filing date of the claimed invention to design the combined device as disclosed above and to modify the invention per the limitations disclosed by Beran for the purpose of enhancing the utility of door closers.

Allowable Subject Matter
Claims 6 – 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcoming the 112, 2nd rejection noted above.
The cited art of record fails to disclose the description of the two generators as specifically described in claim 6.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. O’ Brien, II discloses a door control having a generator and clutch device.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIO C. GONZALEZ whose telephone number is (571)272-2024. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Julio C. Gonzalez/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        

May 2, 2022